          Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Stonney Biddings,                                No. CV-20-00037-TUC-RM
10                   Plaintiff,                       ORDER
11   v.
12   Eric Frias, et al.,
13                   Defendants.
14
15            Pending before the Court is Plaintiff’s Motion for Leave to File an Amended
16   Complaint. (Doc. 53.) Defendants did not file a Response, and the time for doing so has

17   expired. For the following reasons, the Court grants Plaintiff’s Motion.
18   I.       Background

19            On January 23, 2020, Plaintiff Stonney Biddings, who is confined in the Arizona

20   State Prison Complex-Eyman in Florence, Arizona, filed through counsel a civil rights
21   Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1.) In his Complaint, Plaintiff alleges,
22   among other things, sexual abuse and retaliation from staff at the Arizona Department of

23   Corrections Tucson Complex while he was housed there. (Id.) On February 28, 2020, the

24   Court ordered Defendants Eric Frias, Captain Baker, and Sergeant Segura to answer the

25   Complaint or respond by appropriate motion. (Doc. 7.) All three Defendants answered

26   the Complaint. (Docs. 9 and 18.) On September 15, 2020, the Court issued a Scheduling
27   Order setting September 28, 2020 as the deadline for joining parties and amending
28   pleadings. (Doc. 16.)
       Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 2 of 10



 1   II.   Discussion
 2         In his Motion—filed on May 26, 2021—Plaintiff seeks leave to file a First
 3   Amended Complaint (“FAC”) (currently lodged at Doc. 54), arguing that he satisfies the
 4   standards set forth in Rules 15 and 16 of the Federal Rules of Civil Procedure to amend
 5   his original complaint at this stage in the proceedings. (Doc. 53.) In his proposed FAC,
 6   Plaintiff seeks to join Juli Roberts, the Warden of ADOC’s Tucson facility, as a
 7   defendant in this action and to add claims against her in both her individual and
 8   supervisory capacity for violating Plaintiff’s Eighth Amendment rights. (Id. at 2.)
 9   Plaintiff avers that his new claims against Warden Roberts were recently discovered
10   during discovery in this case and two other cases involving similar allegations by other
11   incarcerated individuals of sexual abuse and retaliation by Defendant Frias. (Id. at 2; see
12   also Doc. 1 in 19-CV-350 and Doc. 1 in 19-CV-351.) In all three cases, the plaintiffs are
13   represented by the same attorneys and law firm; likewise, Defendant Frias is represented
14   by the same attorney in each case, and the other defendants are represented by the same
15   attorneys from the Arizona Attorney General’s Office. See 19-CV-350 and 19-CV-351.
16   Warden Roberts is a named defendant in 19-CV-350 and 19-CV-351.
17         Plaintiff alleges in the proposed FAC, in part, that: (1) Warden Roberts failed to
18   adequately train and supervise prison officials, including Defendant Frias, on the
19   standards set forth in the Prison Rape Elimination Act (“PREA”) and the rights of
20   inmates to be free from sexual abuse; (2) a PREA Audit, conducted in 2018 at ADOC’s
21   Tucson facility, found that the facility under Warden Roberts’ control failed to comply
22   with numerous PREA standards; (3) despite having express notice of the results of the
23   PREA Audit, and notice of Defendant Frias’ sexual abuse of inmates, Warden Roberts
24   failed to make the required changes within the time allotted by the PREA Audit’s
25   corrective action plan, even eight months after the initial Audit; (4) Warden Roberts’
26   inadequate training and supervision was the moving force behind Defendant Frias’ sexual
27   abuse of Plaintiff and demonstrated deliberate indifference to the rights of Plaintiff and
28   other inmates to be free from sexual abuse by state actors while in the state’s custody;


                                                -2-
       Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 3 of 10



 1   and (5) Warden Roberts encouraged Defendant Frias to resign rather than fire him. (Doc.
 2   53 at 2, 7–8; Doc. 53-1 at 2, 8–10.)
 3          A party seeking leave to amend his complaint after expiration of the deadline set
 4   forth in the court’s scheduling order must first show good cause under Federal Rule of
 5   Civil Procedure 16(b)(4) as to why that deadline was not met; then, if good cause is
 6   shown, the party must additionally show that amendment is proper under Federal Rule of
 7   Civil Procedure 15(a). Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th
 8   Cir. 1992) (citations omitted) (“[The] standard primarily considers the diligence of the
 9   party seeking the amendment.”).
10          A.     Good Cause Under Rule 16(b)(4)
11          Plaintiff argues that good cause exists to amend his complaint, despite the deadline
12   having expired, because the only deadline that will be adjusted in the Court’s scheduling
13   order is the deadline to amend the pleadings. (Doc. 53 at 5.) Plaintiff states that no further
14   discovery is needed, as Warden Roberts’ deposition has already been taken. (Id.)
15   Additionally, Plaintiff argues that “the results of the PREA Audit and Warden Roberts’
16   express knowledge thereof has only been recently discovered by [him].” (Id.) Lastly,
17   Plaintiff argues that Warden Roberts will not be prejudiced in defending this lawsuit, as
18   the factual record for any claim against her has already been fully developed and
19   discovery is still ongoing in the aforementioned two cases and in the instant case. (Id.)
20          Under Rule 16(b)(4), good cause exists when the moving party demonstrates that
21   he could not reasonably meet the deadline despite exercising due diligence. Johnson, 975
22   F.2d at 609. “[T]he focus of the inquiry is upon the moving party’s reasons for seeking
23   modification.” Id. However, “the existence or degree of prejudice to the party opposing
24   the modification might supply additional reasons to deny a motion.” Id. “Moreover,
25   carelessness is not compatible with a finding of diligence and offers no reason for a grant
26   of relief.” Id. If the party seeking the modification “was not diligent, the inquiry should
27   end” and the request to modify the scheduling order should not be granted. Id.
28          To determine whether the moving party exercised diligence, “courts typically


                                                 -3-
         Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 4 of 10



 1   consider the amount of time between the discovery of new information and when the
 2   party requested leave to amend.” Leibel v. City of Buckeye, No. CV-18-01743-PHX-
 3   DWL, 2019 WL 4736784, at *2 (D. Ariz. Sept. 27, 2019) (citing Zivkovic v. S. Cal.
 4   Edison Co., 302 F.3d 1080, 1087–88 (9th Cir. 2002)).1 “Allowing parties to amend based
 5   on [new] information obtained through discovery is common and well established, ” Fru-
 6   Con Const. Corp. v. Sacramento Mun. Utility Dist., No. CIV.S-05-583LKKGGH, 2006
 7   WL 3733815, at *5 (E.D. Cal. Dec. 15, 2006); however, “new information alone is not
 8   good cause for modifying a scheduling order,” Story v. Midland Funding LLC, No. 3:15-
 9   CV-0194-AC, 2016 WL 5868077, at *2 (D. Or. Oct. 7, 2016). That is, “[a] party must
10   also show diligence in seeking amendment of the scheduling order.” Id.
11           “Ideally, a party will move to amend within weeks of learning new information.”
12   Id. at *3; see also Navarro v. Eskanos & Adler, No. C 06-02231 WHA 3533039, at *2
13   (N.D. Cal. Dec. 7, 2006) (plaintiff showed diligence by seeking leave to amend her
14   complaint approximately two weeks after learning the basis of her new claims). However,
15   “[a] longer delay can still be consistent with diligence, depending on the circumstances of
16   the delay.” Story, 2016 WL 5868077, at *3. “Delay based on attempts to avoid
17   unnecessary time and expense, such as pursuing settlement and avoiding unnecessary
18   motions practice, is consistent with diligence.” Id. (internal quotations omitted)
19   (determining plaintiff was diligent despite a three-month delay between the discovery of
20   new information and moving to amend because, during that time, she engaged in
21   “ongoing settlement negotiations and [s]ought Defendants’ stipulation to [the]
22   amendment”). Moreover, delay based on attempts to obtain and review necessary records
23   to assist in determining whether amendment should be pursued is likewise consistent with
24   diligence. See Leibel v. City of Buckeye, No. CV-18-01743-PHX-DWL, 2019 WL
25   4736784, at *3 (D. Ariz. Sept. 27, 2019) (concluding that plaintiff was diligent despite a
26   1
       Courts may, “under case-specific circumstances,” consider a party’s diligence “before
     the deadline for amendments, between the deadline and the motion to amend, between
27   the discovery of new information and the motion to amend, or in all of these time frames.
     Aldan v. World Corp., 267 F.R.D. 346, 357 (D. N. Apr. 30, 2010). Given the
28   circumstances in this case, the Court will focus on the third aforementioned time frame
     for purposes of evaluating the present Motion.

                                                -4-
      Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 5 of 10



 1   seven-week delay between his discovery of new facts and motion to amend, as he first
 2   sought to obtain and review the transcript of a deposition where the new facts were
 3   discovered).
 4          Here, Plaintiff does not specify the exact date that he received the report of the
 5   PREA Audit. Instead, Plaintiff cites to his March 29, 2021 filing of the report in this case
 6   (Doc. 34-3) and a May 3, 2021 filing of it by Warden Roberts in 19-CV-350 (Doc. 64-2
 7   in 19-CV-350). (Doc. 53 at 2, 5.) The Court will assume, without deciding, that Plaintiff
 8   discovered the PREA Audit report on or about March 29, 2021, which means Plaintiff
 9   waited approximately two months after the discovery of the report before moving to
10   amend. Plaintiff does not specify the reason(s) for this delay; however, the Court notes
11   that the report of the PREA Audit is 94 pages long and thus its review to first determine
12   whether an amendment should be pursued is consistent with diligence. See Leibel, 2019
13   WL 4736784, at *3. Moreover, the Court finds that Plaintiff’s engagement in the
14   exchange of settlement offers in this case, as well as in 19-CV-350 and 19-CV-351 (see
15   Doc. 72 in 19-CV-350), is likewise consistent with diligence. See Story, 2016 WL
16   5868077, at *3. Furthermore, the Court finds that the delay from late March to late May,
17   during a period in which COVID-19-related restrictions at detention facilities remained in
18   place, does not demonstrate a lack of diligence. See Aldan v. World Corp., 267 F.R.D.
19   346, 358 (D.N. Apr. 30, 2010) (finding a plaintiff diligent where there was a month-and-
20   a-half delay between discovery of new information and motion to amend because of
21   circumstances within that period: “the holiday season”). Therefore, in light of the
22   foregoing, the Court concludes that the delay between Plaintiff’s discovery of the PREA
23   Audit report and his filing of his motion to amend is consistent with diligence.
24          B.      Leave to Amend Under Rule 15
25          Plaintiff argues, first, that there is no bad faith or undue delay because he only
26   recently discovered the new information involving Warden Roberts. (Doc. 53 at 6.)
27   Second, Plaintiff argues that granting him leave to amend will not prejudice Warden
28   Roberts, given that the factual record against her has already been developed and


                                                -5-
      Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 6 of 10



 1   discovery in the instant case is still ongoing. (Id.) Third, Plaintiff argues that his claims
 2   against Warden Roberts are not futile, as his proposed amended complaint has stated a
 3   claim against her in both her individual and supervisory capacity. (Id. at 7.) Lastly, citing
 4   Rule 15(c)(1)(C) of the Federal Rules of Civil Procedure, Plaintiff argues that his
 5   amendment against Warden Roberts should relate back to the filing of his original
 6   complaint. (Id. at 9–10.)
 7          District courts have discretion to determine whether to grant or deny leave to
 8   amend. Foman v. Davis, 371 U.S. 178, 182 (1962). Rule 15 of the Federal Rules of Civil
 9   Procedure “advises [] court[s] that ‘leave shall be freely given when justice so requires.’”
10   Eminence Capital, LLC v. Aspeon, LLC., 316 F.3d 1048, 1051 (9th Cir. 2003). The Ninth
11   Circuit has directed that the above-stated policy “be applied with extreme liberality.”
12   Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). “This
13   liberality in granting leave to amend is not dependent on whether the amendment will add
14   causes of action or parties,” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir.
15   1987); instead, in ruling on a motion to amend, a court must consider certain factors, such
16   as “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to
17   cure deficiencies by amendments previously allowed, undue prejudice to the opposing
18   party by virtue of allowance of the amendment, futility of amendment, etc.” Eminence
19   Capital, 316 F.3d at 1052 (quoting Foman, 371 U.S. at 182). “Futility alone can justify
20   the denial of a motion for leave to amend.” Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir.
21   2004). However, of these factors, “it is the consideration of prejudice to the opposing
22   party that carries the greatest weight.” Eminence Capital, 316 F.3d at 1052. Therefore,
23   “[a]bsent prejudice, or a strong showing of any of the remaining Foman factors, there
24   exists a presumption under Rule 15(a) in favor of granting leave to amend. Id.
25          Here, the Court finds no evidence in the record indicating a wrongful motive on
26   Plaintiff’s part in moving to amend his complaint. See Nutrition Distribution, LLC v.
27   Enhanced Athlete, Inc., 2019 WL 1429549, at *2 (E.D. Cal. Mar. 29, 2019) (“A motion
28   to amend is made in bad faith where there is ‘evidence in the record which would indicate


                                                 -6-
      Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 7 of 10



 1   a wrongful motive” on the part of the litigant requesting leave to amend.”) (quoting DCD
 2   Programs, 833 F.2d at 187.) Instead, the record supports a legitimate motive on
 3   Plaintiff’s part to identify an additional defendant and new claims for relief. Likewise, for
 4   the reasons discussed above, see discussion supra p. 5, the Court finds no evidence in the
 5   record indicating that Plaintiff unduly delayed his attempt to amend his complaint, as the
 6   new information discovered stems from results of a PREA Audit that were recently
 7   discovered. See Jackson v. Bank of Hawaii, 902 F.2d 1385, 1388 (9th Cir. 1990)
 8   (“Relevant to evaluating [] [undue delay] is whether the moving party knew or should
 9   have known the facts and theories raised by the amendment in the original pleading.”).
10          Further, the Court cannot conclude that Warden Roberts and the other named
11   defendants in this action will be prejudiced if Plaintiff’s request for leave to amend is
12   granted. First, Plaintiff filed the instant Motion while the case was still at the discovery
13   stage, with no trial date pending and no pretrial conference scheduled. See DCD
14   Programs, 833 F.2d at 187–88 (rejecting defendant’s argument that it would be
15   prejudiced by the delay in naming it to the suit; “there [was] no evidence that [the
16   defendant] would be prejudiced by the timing of the proposed amendment,” since “the
17   case [was] still at the discovery stage with no trial date pending . . . [and no] pretrial
18   conference [had] been scheduled”). Second, Plaintiff states that the factual record against
19   Warden Roberts is “fully developed.” See Lockheed Martin Corp. v. Network Sols., Inc.,
20   194 F.3d 980, 986 (9th Cir. 1999) (suggesting that it is less prejudicial when a motion to
21   amend does not require reopening discovery). Defendants have not responded to
22   Plaintiff’s Motion nor shown how granting Plaintiff’s request for leave to amend
23   prejudices them in any way. See DCD Programs, 833 F.2d at 187 (the non-moving
24   parties “bear[] the burden of showing prejudice”).
25          Moreover, the Court does not find Plaintiff’s proposed amendment to be futile, as
26   the facts alleged therein state valid claims against Warden Roberts in both her individual
27   and supervisory capacity. See Miller v. Rykoff,-Sexton, Inc., 845 F.2d 209, 214 (9th Cir.
28   1988), overruled on other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009) (“[A]


                                                 -7-
       Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 8 of 10



 1   proposed amendment is futile only if no set of facts can be proved under the amendment
 2   to the pleadings that would constitute a valid and sufficient claim or defense.”); see also
 3   Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1085 (9th Cir. 2013) (“[A] prison
 4   official in a supervisory position may be held liable under § 1983 if [she] was personally
 5   involved in the constitutional deprivation or a sufficient causal connection exists between
 6   [her] unlawful conduct and the constitutional deprivation. This causal connection can
 7   include: 1) the supervisors’ own culpable action or inaction in the training, supervision,
 8   or control of subordinates; 2) their acquiescence in the constitutional deprivation of
 9   which a complaint is made; or 3) their conduct that showed a reckless or callous
10   indifference to the rights of others.” (internal quotation marks, alterations, and citations
11   omitted)). Furthermore, the Court notes that Plaintiff has not previously moved to amend
12   his complaint. Therefore, the Court concludes that granting leave to amend is appropriate
13   under the liberal standard of Rule 15, as all five of the above-listed factors favor
14   amendment. As such, the Court grants Plaintiff’s request for leave to amend his
15   complaint, and will order the Clerk of Court to file Plaintiff’s FAC.
16   III.   Statutory Screening of Prisoner Complaints
17          The Court is required to screen complaints brought by prisoners seeking relief
18   against a governmental entity or an officer or employee of a governmental entity. 28
19   U.S.C. § 1915A(a). On review, the Court must dismiss a complaint or any portion of it if
20   a plaintiff has raised claims that are legally frivolous or malicious, fail to state a claim
21   upon which relief may be granted, or that seek monetary relief from a defendant who is
22   immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).
23          A pleading must contain “a short and plain statement of the claim showing that the
24   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
25   not demand detailed factual allegations, it does “demand[] more than an unadorned, the
26   defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678
27   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
28   conclusory statements, do not suffice. Id.


                                                  -8-
      Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 9 of 10



 1          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
 2   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
 3   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
 4   that allows the court to draw the reasonable inference that the defendant is liable for the
 5   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
 6   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
 7   judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific
 8   factual allegations may be consistent with a constitutional claim, a court must assess
 9   whether there are other “more likely explanations” for a defendant’s conduct. Id. at 681.
10          As discussed above, Plaintiff’s FAC states valid claims against Warden Roberts in
11   her individual and supervisory capacity, and the Court will accordingly require Warden
12   Roberts to answer the FAC.
13          Accordingly,
14          IT IS ORDERED that Plaintiff’s Motion for Leave to File an Amended
15   Complaint (Doc. 53) is granted. The Clerk of Court is directed to file Plaintiff’s First
16   Amended Complaint (“FAC”) (currently lodged at Doc. 54).
17          IT IS FURTHER ORDERED that Plaintiff must serve Defendant Warden
18   Roberts or seek a waiver of service. If Plaintiff does not obtain a waiver of service of the
19   Summons or complete service of the Summons and Complaint on Defendant Roberts
20   within 90 days of the filing of the FAC, the action may be dismissed as to Defendant
21   Roberts. Fed. R. Civ. P. 4(m).
22   ....
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....


                                                 -9-
      Case 4:20-cv-00037-RM Document 65 Filed 07/30/21 Page 10 of 10



 1          IT IS FURTHER ORDERED that Defendants shall answer or otherwise respond
 2   to the FAC within the time provided by the applicable provisions of Rule 12(a) of the
 3   Federal Rules of Civil Procedure. Any answer or response must state the specific
 4   Defendant by name on whose behalf it is filed. The Court may strike any answer,
 5   response, or other motion or paper that does not identify the specific Defendant by name
 6   on whose behalf it is filed.
 7          Dated this 30th day of July, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 10 -
